 CARNIVAL CARTING
, INC
. 355 NLRB No. 51 
297
Carnival Carting, Inc. and Romar Sanitation, Inc. 
and
 Local 813, International Brotherhood of 
Teamsters.  
Cases 29ŒCAŒ20586 and 29ŒCAŒ
22552 
July 13, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER  AND PEARCE The single issue in this compliance case is whether the 
Respondents, Carnival Cartin
g, Inc. and Romar Sanita-
tion, Inc., constitute a single employer, rendering them 
jointly and severally liable for backpay arising from Car-
nival Carting, Inc.™s unlawful discharge of employee 
Frank Mendez in violation of Section 8(a)(3) and (1) of 
the Act.
1  The judge found the single-employer relation-
ship and consequent liability as alleged. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.   
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions and 
to adopt the recommended Order. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondents, Carnival Carting, Inc. and 
Romar Sanitation, Inc., a single employer, Woodside, 

New York, their officers, agents, successors, and assigns, 
shall take the action set forth in the Order. 
 Kathy Drew King, Esq., 
for the General Counsel.
 Emanuel F. Saris, Esq., 
of Hyde Park, New York, for the Re-
spondent. SUPPLEMENTAL DECISION 
ELEANOR MACDONALD
, Administrative Law Judge.  On 
April 5, 2006, the National Labor Relations Board issued its 
Corrected Supplemental Order 
in the above-captioned case 
                                                 1 On February 9, 2010, Administ
rative Law Judge Eleanor Mac-
Donald issued the attached suppl
emental decision.  The Respondents 
filed a brief containing exceptions, and the General Counsel filed an 

answering brief. 
2 The Respondents have excepted to some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-

trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
In addition, some of the Respondents™ exceptions imply that the 
judge™s rulings, findings, and conclu
sions demonstrate bias and preju-
dice.  On careful examination of the judge™s decision and the entire 
record, we are satisfied that the 
Respondents™ contentions are without 
merit. 
directing Respondent Carnival Ca
rting, Inc. to reinstate and 
make whole its employee Frank Mendez for any loss of earn-
ings and other benefits suffered as
 a result of his discharge in 
violation of the National Labor 
Relations Act.  On August 7, 
2006 the United States Court of Appeals for the Second Circuit 
issued its Judgment enforcing the Board™s Order and ordering 
Respondent to pay Frank Mend
ez the amount of $105,569.98, 
plus interest, and to pay the Union the sums of $15,795 and 
$6,480, plus interest, to reimbur
se its Pension Fund and Sever-
ance Plan.   
Procedural History 
On May 21, 2008 the Regional Director for Region 29 issued 
a Notice of Hearing in the above-captioned case alleging that 
Respondent Carnival Caring, Inc
., and Romar Sanitation, Inc., 
constitute a single-integrated business enterprise and a single 
employer within the meaning of the Act, and asserting that 
Romar Sanitation is jointly a
nd severally liable with Respon-
dent Carnival Carting to comply with the Board™s Corrected 
Supplemental Order and the Supplemental Judgment.   
The hearing was scheduled to open on September 16, 2008.
1  On August 16, 2008 the General Counsel issued separate 
subpoenas duces tecum
 to Carnival Carting, Inc. and to Romar 
Sanitation, Inc., and a subpoena 
ad testificandum to Roger Car-
nivale, the president of Carnival 
Carting, Inc. and the president 
of Romar Sanitation, Inc.  By
 Order of September 8, 2008 Re-
spondent™s request to revoke th
e subpoenas was denied because 
the request was untimely under the Board™s Rules and because 
no valid basis for revocation was st
ated in the request.  On Sep-
tember 11, 2008 Respondent pr
ovided a letter from Bonnie 
Kiner-Strachan, M.D., Roger Carn
ivale™s treating physician, 
stating the he would be immunocompromised for more than a 
year and recommending that he not appear in court for that 
period of time.   
The hearing opened on September 16, 2008.  Respondent 
was represented by Counsel.  Respondent did not provide the 
subpoenaed documents.  The he
aring was postponed until No-vember 17, 2008, and Counsel were directed to seek guidance 
from Roger Carnivale™s doctor as 
to whether he would be able 
to testify on that date.  At th
e hearing, Counsel for Respondent 
declined to make any arrangements to produce the subpoenaed 
documents stating that he did 
not know whether he would have 
access to them while Roger Carnivale was ill.   
By Order of November 12, 2008 the hearing was postponed 
to May 18, 2009 due to the continuing illness of Roger Carni-
vale.   
Prior to the scheduled hearing date of May 18, 2009, Coun-
sel for the General Counsel requested that Respondent advise 
her whether Roger Carnivale would indeed be able to testify on 
May 18.  On May 14, I receiv
ed a letter postmarked May 12 
from Dr. Kiner-Strachan stating that Roger Carnivale would be 
immunocompromised for 6 mont
hs to a year and recommend-
ing that he not appear in court for that period of time.  In a con-
                                                 1 After issuance of the Notice of Hearing the Regional Director 
granted Respondent™s request for a postponement of the hearing due to 
the illness of Roger Carnivale, the pr
incipal of both Carnival Carting 
and Romar Sanitation.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 298 
ference call with Dr. Kiner-Strachan she informed me that 
Roger Carnivale was fatigued an
d might only appear in public 
wearing a mask.
2  She stated that he might be able to answer 
questions from one-half  hour to one hour depending on his 
condition on a particular day.  The possibility of taking Roger 
Carnivale™s testimony by a method other than his appearance in 
court was raised in an email addressed to all counsel.  The par-
ties were advised on May 15 that the hearing would go forward 
on May 18 and that the parties should be prepared to discuss a 
procedure to obtain testimony from Roger Carnivale.   
At the hearing on May 18, 2009 the parties discussed counsel 
for the General Counsel™s suggestion to arrange for Roger Car-
nivale™s testimony by videoc
onferencing from a location close 
to his residence or for him to testify via SKYPE or by tele-
phone.  Counsel for the General 
Counsel estimated the length 
of the required testimony as no more than an hour. Counsel for 
the General Counsel also asked 
that the subpoenaed documents 
be produced in advance of this testimony.  Counsel for the 
General Counsel stated that th
e Region had restrained about 
$193,000 in assets of a Romar Sanitation corporate bank ac-
count through a prejudgment writ of
 garnishment.  Counsel for 
the General Counsel established 
on the record her need for the 
subpoenaed documents going back to the time of the unfair 
labor practice in 1996.
3  Counsel for the General Counsel stated 
her belief that the records were in Roger Carnivale™s sister™s 
home.  Counsel for Respondent 
was directed to produce the 
subpoenaed documents.  Counsel
 for Respondent agreed to 
make an effort to locate and produce the subpoenaed docu-
ments.  The discussion centered on 
the fact that one benefit of 
obtaining the subpoenaed document
s was to limit the testimony 
that might be required of Roger Carnivale and, possibly, to 
obviate the need for any such testimony.   
Counsel for Respondent stated that he would write to Roger 
Carnivale and communicate with counsel for the General Coun-
sel concerning the subpoenaed 
documents.  Counsel for Re-
spondent stated that he did speak
 to his client on the telephone.  
The hearing was adjourned without date. 
In August 2009, counsel for Respondent and Counsel for the 
General Counsel met with a Settle
ment Judge in an attempt to 
settle the case, but no settlement ensued.   
On August 17, 2009 counsel for the General Counsel re-
quested that the case be scheduled for hearing after October 15, 
2009.  Counsel for the General Counsel stated that counsel for 
Respondent had not responded to repeated efforts to obtain 
information about the subpoen
aed documents.  Counsel for 
Respondent did not respond to
 the August 17 letter. 
By Order of September 10, 2009,
 the hearing was scheduled 
to resume on October 16, 2009.   
By letter of September 21, 
2009 counsel for the General 
Counsel asked Counsel for Respondent to inform her whether 
Roger Carnivale would testify at the October 16 hearing in 
person or though videoconferenc
ing or some other method.  
The letter also asked for production of the subpoenaed docu-
                                                 2 Despite multiple efforts to reach Counsel for Respondent he was 
apparently not available to partic
ipate in this conference call.   
3 The records sought by General Counsel related to the ownership, 
management and operations of Carniv
al Carting and Romar Sanitation. 
ments and gave notice that if 
the documents were not produced 
counsel for the General Counsel would make a limiting motion 
precluding Respondent from introducing evidence concerning 
the subjects covered by the subpoenaed documents.  Respon-
dent did not produce the documents in response to Counsel for 
the General Counsel™s request. 
 Respondent™s request for post-
ponement of the October 16 hearing was denied. 
At the hearing on October 16, 2009 Counsel for Respondent 
stated, ﬁ[A]s of yesterday it is my understanding that I have 
been cleared to actually be able to contact [Roger Carnivale].ﬂ  
counsel for Respondent stated 
that Roger Carnivale was now 
able to provide testimony.  It
 was thought that this testimony 
might be taken in a location cl
ose to Roger Carnivale™s resi-
dence.  Counsel for Respondent st
ated that he would meet with 
counsel for the General Counsel
 on October 21 to ﬁgo over any 
outstanding documentation that™s 
been requested by General 
Counsel.ﬂ  Counsel for Respondent undertook to provide the 
subpoenaed documents after the meeting of October 21.  In 
return, counsel for the General Counsel agreed to provide coun-
sel for Respondent with a copy of a deposition transcript of 
Roger Carnivale™s testimony given on April 2, 2008 in a U.S. 
District Court proceeding.   
Counsel for Respondent agreed 
that Roger Carnivale would 
appear to testify, stating, ﬁIt is my preference that he appears 
live.ﬂ  The parties agreed to reconvene the hearing on Novem-
ber 12, 2009, thereby giving counsel for Respondent adequate 
time to obtain the subpoenaed doc
uments and turn them over 
before the hearing date.   
After October 16, 2009 counsel 
for the General Counsel at-
tempted to find a location close to Roger Carnivale™s home 
from which he could testify.   
Beginning on November 2, 2009 both the Administrative 
Law Judge and counsel for the 
General Counsel made numer-
ous written efforts to ascertain whether Roger Carnivale would 
indeed provide testimony on November 12.  It had become 
apparent that in order to permit him to testify close to home a 

significant expenditure of governme
nt funds would be required.  
Counsel for the Respondent did not reply to written requests 
from the Administrative Law Judge
.  Further, counsel for the 
Respondent had not communicate
d with or turned over the 
subpoenaed documents to Coun
sel for the General Counsel since meeting in her office on October 21 and receiving a copy 
of Roger Carnivale™s deposition.   
An Order of November 4, 2009 set the hearing location for 
the agreed-upon date of November 12 at the Division of Judges 
in New York City.   
I note that counsel for the Respondent did not communicate 
with the Administrative Law Judge or with counsel for the 
General Counsel from October 
21 through November 10.  In 
summary, the subpoenaed documen
ts were not produced and no 
information concerning Roger Carnivale™s availability or 
nonavailability to testify was prov
ided despite rep
eated requests 
for such information.   
On November 10, 2009 counsel for the Respondent sent a 
letter stating, ﬁLat
e yesterday afternoon I was advised that my 
wife must undergo a biopsy . . . [November 12].ﬂ  The letter 
continued, ﬁIn addition I have been advised that Mr. Carni-
vale™s medical condition may not 
be as positive as first thought 
 CARNIVAL CARTING
, INC
. 299
but will not be able to explore those facts until after my wife™s 
procedure.ﬂ  Counsel for Responde
nt stated that he would not 
be able to appear in court on November 12.  I note that coun-
sel™s letter did not refer to or explain his failure to produce the 
subpoenaed documents as promised; three weeks had gone by 
since his meeting to discuss the 
documents with Counsel for the 
General Counsel.  Further, couns
el™s letter did not provide any 
specific information about Roger Carnivale™s ability to testify 
nor did it state why doubts were be
ing raised at the last minute 
about his availability on November 12. 
The hearing took place on November 12 as scheduled.  No 
one appeared on behalf of Respondent.   
No further evidence has been proffered concerning Respon-
dent™s failure to produce the subpoenaed documents and no 
further evidence has been proffered concerning Roger Carni-
vale™s failure to appear to testify on November 12, 2009.   
The Evidence 
At the hearing counsel for th
e General Counsel requested 
that pursuant to the Board™s decision in 
Bannon Mills
, 146 NLRB 611 (1964), certain sanctions should be imposed on 
Respondent.  This request was gr
anted; as a result the General 
Counsel was permitted to prove the case through the use of 
secondary evidence and I shall draw an adverse inference due 
to Respondent™s failure to produc
e the subpoenaed documents.   
Counsel for the General Counsel requested a finding pursu-
ant to Federal Rule of Evidence 804 (a) (4) that Roger Carni-
vale is ﬁunable to be present or to testify at the hearing because 
of . . . then existing physical . . . illness.ﬂ  This request was 
granted based on statements fro
m his doctor about his treatment 
and immunocompromised state and based on the most recent 
statement from Respondent™s counsel that Roger Carnivale™s 
health was not as positive as was thought when arrangements 
were being made to take his te
stimony.  Under Rule 804 (b) (1) 
a deposition given by Roger Carnivale would not be excluded 
as hearsay.  Counsel for the General Counsel also cited Federal 
Rule of Civil Procedure 32 (3) and (4) (C).  Roger Carnivale™s 

deposition taken on April 2, 2008 in the presence of Respon-
dent™s Counsel was thereupon 
received into evidence.   
The General Counsel contends that Carnivale Carting, Inc, 
and Romar Sanitation, Inc. consti
tuted a single employer and/or 
a single integrated enterprise at the time the unfair labor prac-
tices were committed.  The underlying Decision in this case, 
JD(NY)Œ62Œ00, adopted by the Board in an unpublished Order 
in the absence of exceptions, found that Carnival Carting, Inc., 
provides removal of refuse for 
business firms and that Roger 
Carnivale is the president.  The Decision found that Frank 
Mendez was employed as a helper by Carnival Carting from 
1984 to 1996.
4  Mendez™ boss was Roger Carnivale.  Every 
week Mendez received a check made out to ﬁCashﬂ signed by 
Roger Carnivale and drawn on the account of Romar Sanita-
tion, Inc.  On December 15, 1996 Roger Carnivale told Mendez 
that he was discharged.  The Decision found that Carnivale 
                                                 4  Mendez helped to pick up garbage from restaurants and bars in 
Manhattan.  There were at least two 
truck drivers employed by Carnival 
Carting.  
Carting, Inc., discharged Mendez 
in violation of Section 8(a)1( 
and (3) of the Act.   
Roger Carnivale™s deposition establishes the following facts:   
Roger Carnivale was employed by Carnival Carting, Inc.
5  He was the president and chief ex
ecutive and he owned stock in 
the company.  Roger Carnivale could not recall when he be-
came president of Carnival Carting; he was still the president in 
2007.  In 1996 and 1997 Roger Carnivale was an officer of 
Carnival Carting and he did th
e hiring and firing at Carnival 
Carting.  The office and place of business of Carnival Carting 
was at 51Œ29 64th Street, Woodside, New York.  The property 
is now owned by Lorraine Cassletto
, sister of Roger Carnivale; 
previously it had been owned by his mother, Mary Carnivale.  
Carnival Carting had no lease 
at 51Œ29 64th Street and did not 
pay rent for the use of the property.  Carnival Carting owned 
two garbage trucks in 1996 and tw
o garbage trucks in 2007.   
Carnival Carting housed its two garbage trucks at 58Œ70 56th 
Street, Woodside, New York.
6  This location was owned by 
Romar Sanitation, Inc.  Carnival
 Carting did not have a lease 
for the 56th Street location; ho
wever, Carnival Carting was 
supposed to pay rent to Romar Sanitation in the amount of 
$2000 per month.  Carnival Carti
ng did not pay rent to Romar 
Sanitation every month; it paid
 the rent only sporadically.  
Roger Carnivale could not recall 
whether Carnival Carting had 
last paid rent to Romar Sanitation in 2005 or 2006 or 2007.
7  Romar Sanitation™s only revenue was rent paid by Carnival 
Carting.  Romar Sanitation never sued Carnival Carting for 
nonpayment of rent.   
Until at least 2007 Carnival Carting had two credit cards.  
Roger Carnivale paid the bills 
for Carnival Carting.  Roger 
Carnival submitted bills to customers of Carnival carting.  He 
handled the banking and he wrote the checks for Carnival Cart-
ing.   
Carnival Carting did not own any cars used for business 
from 1996 to 2007.   
At the time of the deposition in
 April 2008, Carnival Carting 
had no corporate bank account. Carnival Carting is out of busi-
ness and is unable to pay the judg
ment outstanding against it.   
Roger Carnivale was the president and a shareholder of Ro-
mar Sanitation.
8  Romar Sanitation™s office and place of busi-
ness is at 51Œ29 64th Street, Woodside, New York.  Romar 
does not pay rent to Lorraine Cassl
etto for use of the premises.  
Romar Sanitation does not provide
 trash removal services.  
According to Roger Carnivale, 
the only business engaged in by 
Romar Sanitation was owning the building at 58Œ70 56th 
Street, Woodside, NY, where Carnival Carting kept its garbage 
trucks.  Romar Sanitation paid the utility charges for the build-
                                                 5  At the time of the deposition in 2008 Roger Carnivale was retired.   
6 The documents recording the mortgage and transfer pertaining to 
this location place the property in Woodside, NY, although Roger 
Carnivale apparently believed that 
the property was in Maspeth, NY.  
7 During the investigation of the 
instant case, Roger Carnivale had 
provided records to Counsel for the General Counsel showing that in 
2003 Carnival Carting was 5 years in arrears on rent payments to Ro-
mar Sanitation.  In June, July and August 2005, the last year for which 

records were made available, Carniv
al Carting paid Romar Sanitation a 
total of $2000 for the rent due in July 2000. 
8  He did not recall if he wa
s the president and CEO in 1996. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 300 
ing using proceeds of the rent paid by Carnival Carting.  The 
only telephone at the building was in the name of Carnival 
Carting; Carnival Carting paid 
the bills for this telephone.  The 
checks made out to Frank Mend
ez by Romar Sanitation were 
funded by rent paid to Romar by Carnival Carting.  Romar 
issued Frank Mendez a 1099 tax 
form showing that ﬁRomar 
Sanitation Inc d/b/a Carnival Carting Incﬂ had paid him 
$15,600 in the year 1996.  Roger Carnivale™s deposition states 
that Frank Mendez was employed by Romar Sanitation as a 
janitor.   
Romar Sanitation owned a J
eep Cherokee between 1996 and 
2007.  Roger Carnivale used th
e vehicle for personal and busi-
ness transportation.   
Romar Sanitation and Carnival Carting had no written 
agreements concerning the sharing of employees or income, or 
the rental of the premises at 
58Œ70 56th Street where the Carni-
val Carting trucks were kept.  The two companies probably 
used the same accountant.  Ro
mar Sanitation had bank accounts 
but Roger Carnivale could not recall if these were in the same 
bank used by Carniv
al Carting.   Various documents in the reco
rd show the history of the 
building at 58Œ70 56th Street, Woodside, NY.  On December 
17, 1976 Carnival Carting purchased the building for $75,000 
pursuant to a 10 year purchase money mortgage signed by 
Roger Carnivale as vice president of Carnival Carting.  On the 
same day, Carnival Carting transferred the building to Roger 
Carnivale and Richard Carnivale, d/b/a R/R Associates for ﬁno 
considerationﬂ except the amount of $10.  On December 28, 
1984, R/R Associates transferred the building to Romar Sanita-
tion for $10.00 and subject to the assumption of the unpaid 
principal on the existing mortgage in the amount of $25,769.64.  
The Indenture shows that ﬁRichard Carnivale a partner of R/R 
Associatesﬂ assigned the property to ﬁRomar Sanitation, Roger 
Carnivale, President.ﬂ 
The mortgage on the build
ing at 58Œ70 56th Street, Wood-
side, New York, was satisfied on
 September 9, 1987.  On Au-
gust 24, 2007, Romar Sanitation sold the building to ANF Re-
alty LLC for $730,000; the assessed value of the building at 
that time was $189,000.  The Indenture states that ﬁRoger Car-
nivale is conveying all his right ti
tle and interest in the property 
individually and as President of Romar Sanitation Inc.ﬂ  Romar 
Sanitation was dissolved on October 1, 2008.   
Frank Mendez testified in the instant hearing that Roger Car-
nivale hired him and 
gave him his work assignments.  He iden-
tified the 1099 tax form he received for the year 1996 from 
ﬁCarnival Carting Inc d/b/a Romar 
Sanitation Incﬂ in evidence.  
Part of the form is typewritten and part of it is handwritten; 
Mendez stated that is how the tax form appeared when he re-
ceived it.  I credit Mendez™ testimony.  
Discussion and Conclusions
9 The General Counsel asserts th
at Carnival Carting and Ro-
mar Sanitation constitute a single employer.   
The Board has held that, ﬁThe hallmark of a single employer 
is the absence of an arm™s-le
ngth relationship among seemingly 
                                                 9 Counsel for the General Counsel filed a brief on November 24, 
2009.  Counsel for Respondent filed a brief on December 18, 2009. 
independent companies.  The Board looks at four factors in 
making a finding on this issue: (1) interrelation of operations; 
(2) common management; (3) centralized control of labor rela-
tions; and (4) common ownership or
 financial control.  While 
the Board considers common control of labor relations a sig-
nificant indication of single-empl
oyer status, no single aspect is 
controlling, and all four factors 
need not be present to find sin-
gle-employer status.  Instead, the ultimate determination turns 
on the totality of the evidence in a given case.ﬂ  (Footnotes and 
quotation marks omitted.)  
Bolivar-Tees, Inc.
, 349 NLRB 720 
(2007), enfd. 551 F.3d 722 (8th Cir. 2008).      
There is ample evidence of the 
interrelation of operations be-
tween Carnival Carting and Romar Sanitation.  Both companies 
operated out of the same office
 at 51Œ29 64th Street, Woodside, 
NY.  Carnival Carting garaged its garbage trucks at 58Œ70 56th 
Street, Woodside, NY, a location 
owned by Romar Sanitation.  
Romar Sanitation engaged in no 
business operations aside from 
serving as the owner of the building where Carnival Carting 
kept its trucks.  Carnival Carting was the only source of income 
for Romar Sanitation.  The rent paid by Carnival Carting was 
used by Romar Sanitation to pay for the utilities in the building 
and to pay wages to Frank Mend
ez.  Romar Sanitation owned a 
Jeep Cherokee vehicle which was used to provide business and 
personal transportation to Roger Carnivale.  Carnival Carting 
did not own any vehicle aside from the garbage trucks and there 
is no evidence that Carnival Carting or Roger Carnivale paid 
Romar Sanitation for the use of the Jeep Cherokee.  The free 
use of Romar Sanitation™s Jeep Cherokee is an indicium of the 
lack of an arm™s-length relationship between the two compa-
nies. The record of the real estate transactions for the building at 
58Œ70 56th Street supports a findi
ng of lack of arms-length 
transactions between Carnival Carting and Romar Sanitation.  
Carnival Carting bought the 56th Street building on December 
17, 1976 for $75,000, and on the same day transferred it to 
Roger Carnivale and Richard Carnivale d/b/a R/R Associates 

for no consideration except $10.  In 1984 R/R Associates and 
Richard Carnivale transferred the building to Romar Sanitation 
subject to the assumption of the mortgage amount of $25,769.  
Romar Sanitation sold the building in 2007 for $730,000.  
Thus, Carnival Carting transferred a building worth $75,000 to 
Roger and Richard Carnivale fo
r $10.00.  Richard Carnivale 
gave up his interest in the building to Romar Sanitation in re-
turn for the assumption of the mortgage of 1/3 the original pur-
chase price less than 10 years later.  In 2007 the building was 
worth $730,000.  By any measure,
 Romar Sanitation received a 
bargain price when it took title to the building.  Further, there 
was no lease or other writing to compel the payment of rent by 
Carnival Carting to Romar Sanitation.  Indeed, Carnival Cart-
ing paid rent to Romar San
itation sporadically, running as 
much as 5 years in arrears on the rent payments, but Romar 
Sanitation never took any legal action to compel the payment of 
the amounts due.  The absence of any effort by Romar Sanita-
tion to compel the payment of rent by Carnival Carting is evi-
dence of the lack of an arm™s-length relationship between the 
two entities.   
The fact that Romar Sanitati
on was not actively engaged in 
refuse removal and that its busin
ess was to serve as owner of 
 CARNIVAL CARTING
, INC
. 301
the garage for Carnival Carting™
s trucks does not negate a find-
ing of single employer status.  
The Board has held that, ﬁNot-
withstanding the different busine
ss purposes between real estate 
companies and other types of 
businesses, a single employer 
relationship can be found particularly where there is evidence 
of a lack of an arm™s-length relationship between the entities.ﬂ  
Three Sisters Sportswear Co.
, 312 NLRB 853, 863 (1993), 
enfd. 55 F.3d 684 (D.C. Cir. 1995). 
The record shows that the criteria of common management 
and of common ownership or fina
ncial control have been met 
in the instant case.  At the time of the unfair labor practice in 
December 1996 Roger Carnivale was an officer, an owner and 
the CEO of Carnival Carting.  Roger Carnivale billed custom-
ers for garbage removal, he wrote the checks to pay bills on 
behalf of Carnival Carting and 
he handled the banking and real 
estate transactions.  Similarly,
 Roger Carnivale was the presi-
dent of Romar Sanitation, he was an owner of the company and 
he wrote checks on behalf of Ro
mar Sanitation.  He paid the 
bills for Romar Sanitation and entered into real estate transac-
tions on behalf of Romar.  There is no evidence that any other 
individual directed the affair
s of Romar Sanitation.   
Finally, I find that the criterion of centralized control of labor 
relations has been satisfied.  The Board has determined that 
Roger Carnivale was Frank Me
ndez™ boss when he was em-
ployed by Carnival Carting from 1984 to 1996.  Roger Carni-
vale asserted that he did the hi
ring and firing at Carnival Cart-
ing and the Board found that Carnival Carting discharged 
Mendez.  Roger Carnivale™s deposition states that Mendez was 
employed by Romar Sanitation as a janitor.  The evidence 
shows that Roger Carnivale was the only boss at Romar Sanita-
tion.  Roger Carnivale signed checks drawn on Romar Sanita-
tion™s account to pay Mendez™ wa
ges.  Romar Sanitation issued 
a 1099 tax form to Mendez showing that he had been paid 
wages in 1996 by ﬁRomar Sanitation Inc d/b/a Carnival Carting 
Inc.ﬂ  Clearly, Roger Carnivale controlled the labor relations at 
both entities.  Even though Frank Mendez™ purported employ-

ment by Romar may have been fiction engaged in by Roger 
Carnivale, that alone would not change the single employer 
conclusion.  The finding of single employer status is not under-
cut by the lack of specific evidence indicating centralized con-
trol of labor relations where one
 of the entities had no employ-
ees or no employees other than the owner of the company.  
Three Sisters Sportswear Co.
, 312 NLRB at 863; 
Bolivar-Tees, 
Inc., 349 NLRB at 722.   
Because I have found Carnival Carting and Romar Sanitation 
to be a single employer, both of these entities are jointly and 
severally liable for remedyin
g the violations found by the 
Board.  ﬁ[W]hen an order is issued against an insolvent em-
ployer, derivative liability ma
y be imposed on a nominally 
separate business entity which is
 nonetheless shown to be so 
closely related to the guilty employer that a singe-employer 
relationship can be established.ﬂ  
Emsing™s Supermarket
, 282 NLRB 302 (1987), enfd. 872 F.2d 1279 (7th Cir. 1989).  
CONCLUSIONS OF 
LAW Carnival Carting, Inc., and Romar Sanitation, Inc., constitute 
a single employer within the mean
ing of section 2(6) and (7) of 
the Act, and they are jointly and severally liable to remedy the 
unfair labor practices found by the Board.   
On these conclusions of law and on the entire record, I issue 
the following recommended
10 ORDER Carnival Carting, Inc., and 
Romar Sanitation, Inc., Wood-
side, New York, a single employer, its officers, agents, succes-
sors, and assigns, shall pay Frank Mendez the amount of 
$105,569.98, plus interest, and shall pay to the Union the sums 
of $15,795 and $6,480, plus intere
st, to reimburse its Pension 
Fund and Severance Plan.                                                     10 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
                                                                 
 